UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATACHA TSANA-SAMBO,

           Plaintiff,

      v.                                                   Civil Action No. 13-1175 (CKK)

 ERIC HOLDER, United States Attorney
 General, et al.

           Defendants.


                                 MEMORANDUM OPINION
                                   (December 16, 2013)

       On July 31, 2013, Plaintiff Natacha Tsana-Sambo commenced this action against multiple

United States Government officials in the United States Department of Justice and the Department

of Homeland Security to compel the Defendants to adjudicate her Form I-485 Application to Adjust

to Permanent Resident Status. On November 20, 2013, the Defendants filed a [13] Motion to

Dismiss, or in the alternative, for Summary Judgment. Pursuant to Local Civil Rule 7(b) and

Federal Rule of Civil Procedure 6(d), Plaintiff had a total of seventeen days, or until December 9,

2013, to file an opposition to Defendants’ Motion. Local Civil Rule 7(b) also placed Plaintiff on

notice that if a memorandum of points and authorities in opposition to a motion “is not filed within

the prescribed time, the Court may treat the motion as conceded.” Plaintiff, who has been

represented by counsel throughout these proceedings, failed to file an opposition to Defendants’

Motion. As of today, the docket reflects that Plaintiff has filed neither an opposition nor a motion

for an extension of time.



       Based on the absence of a timely response by Plaintiff, the Court shall, in an exercise of its
discretion, treat the Defendants’ Motion as conceded. Twelve John Does v. District of Columbia,

117 F.3d 571, 577 (D.C. Cir. 1997) (“[T]he district court [may] rel[y] on the absence of a response

as a basis for treating a motion as conceded.”).        An appropriate Order accompanies this

Memorandum Opinion.

       SO ORDERED.
                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                2